Case 5:14-cv-01317-DNH-ATB Document 111 Filed 06/17/19 Page 1of4

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

U.S. DISTRICT COURT - N.D. OF N.Y.

 

 

 

 

 

 

CAYUGA NATION, CLINT HALFTOWN, JUN 17 2019
TIMOTHY TWOGUNS, GARY WHEELER,
DONALD JIMERSON, MICHAEL AT O'CLOCK

 

BARRINGER, RICHARD LYNCH, B.J.
RADFORD, AND JOHN DOES 8-20,

John M. Domurad, Clerk - Utica

 

 

Plaintiffs,

v. No. 5:14-cv-1317-DNH-ATB
HOWARD TANNER, VILLAGE

OF UNION SPRINGS CODE ENFORCEMENT
OFFICER, IN HIS OFFICIAL CAPACITY;
BUD SHATTUCK, VILLAGE OF UNION
SPRINGS MAYOR, IN HIS OFFICIAL
CAPACITY; CHAD HAYDEN, VILLAGE OF
UNION SPRINGS ATTORNEY, IN HIS
OFFICIAL CAPACITY; BOARD OF
TRUSTEES OF THE VILLAGE OF UNION
SPRINGS, NEW YORK; AND THE VILLAGE
OF UNION SPRINGS, NEW YORK,

Defendants.

Ne Ne Ne Na Nn ene Niemen Nee ee Ne Ne ee Nee Se nee ee ee ee See ee ee” ee ee”

 

STIPULATION
Plaintiffs and Defendants, by and through their respective counsel of record, hereby
stipulate as follows:
WHEREAS Plaintiffs contend that the 1794 Treaty of Canandaigua created a
federal reservation for the Cayuga Nation that has never been disestablished by an act of

Congress and remains in existence under controlling law;
Case 5:14-cv-01317-DNH-ATB Document 111 Filed 06/17/19 Page 2 of 4

WHEREAS Defendants have filed a counterclaim contesting whether the Cayuga
Nation possesses a federal reservation;

WHEREAS Defendants acknowledge that, under current precedent, the Cayuga
Nation today possesses a federal reservation that has not been disestablished, such
precedent including the decision of Judge Siragusa in the Western District of New York
dismissing a similar counterclaim to the one filed by Defendants. See Cayuga Indian
Nation of N.Y. v. Seneca Cty., 260 F. Supp. 3d 290, 307-15 (W.D.N.Y. 2017); see also
Oneida Indian Nation of New York v. City of Sherrill, New York, 337 F.3d 139, 158 (2d
Cir. 2003), rev'd and remanded on other grounds sub nom. City of Sherrill, N.Y. v. Oneida
Indian Nation of New York, 544 U.S. 197 (2005); Oneida Indian Nation of New York v.
Madison Cty., Oneida Cty., N.Y., 605 F.3d 149, 158 (2d Cir. 2010), vacated and remanded
as moot sub nom. Madison Cty., N.Y. v. Oneida Indian Nation of New York, 562 U.S. 42
(2011); Cayuga Indian Nation of N.Y. v. Village of Union Springs, 317 F. Supp. 2d 128,
131-33 (N.D.N.Y. 2004), vacated on other grounds, 390 F. Supp. 2d 203 (N.D.N.Y.
2005); see generally Nebraska v. Parker, 136 S. Ct. 1072, 1081 (2016); Solem v. Bartlett,
465 U.S. 463, 466-72 (1984);

WHEREAS Defendants wish to preserve for appeal their arguments that existing
precedent should be modified or should be deemed not to apply to this case, as well as to
preserve any arguments that may be based on the U.S. Supreme Court’s decision in
Carpenter v. Murphy (Docket No. 17-1107), which is currently pending and is expected to

be decided before the end of June 2019, any other future decision of the U.S. Supreme

we
Case 5:14-cv-01317-DNH-ATB Document 111 Filed 06/17/19 Page 3 of 4

Court, or any other future decision of any other court that constitutes or reflects a change

in law;

WHERAS the parties seek to proceed with an expeditious resolution of the matters

in dispute in the instant case, and avoid unnecessary delay and expense;

IT IS HEREBY STIPULATED AND AGREED THAT:

l.

Accompanying this stipulation, Plaintiffs have filed a motion to dismiss
Defendants’ counterclaim based on the existing precedent cited above;

By so-ordering this stipulation, the Court may grant Plaintiffs’ motion to
dismiss Defendants’ counterclaim based on current precedent, including but
not limited to the precedent identified above, without further briefing or
argument, consistent with Judge Sirgusa’s dismissal of a similar
counterclaim in Cayuga Indian Nation of N.Y. v. Seneca Cty., 260 F. Supp.
3d 290, 307-15 (W.D.N.Y. 2017);

Defendants fully reserve their right to argue on appeal that existing
precedent should be modified, overruled, or deemed not to apply to this
case, and to raise any arguments that may be based on the U.S. Supreme
Court’s decision in Carpenter v. Murphy (Docket No. 17-1107), any other
future decision of the U.S. Supreme Court, or any other future decision of

any other court that constitutes or reflects a change in law.
Case 5:14-cv-01317-DNH-ATB Document 111 Filed 06/17/19 Page 4 of 4

On behalf of Plaintiffs: On behalf of Defendants:
By: /s/ David W. DeBruin By: /s/ David H. Tennant
David W. DeBruin (pro hac vice) David H. Tennant
JENNER & BLOCK LLP Law Office of David Tennant PLLC
1099 New York Ave. NW 3349 Monroe Avenue
Suite 900 Suite 345
Washington, DC 20001 Rochester, New York 14618
(202) 639-6000 (585) 708-9338
DATE: SO ORDERED:

 

(2/17/2019 ‘A 4
United Sta District ifjee
